DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the transformation" in line 2. There is insufficient antecedent basis for this limitation in the claim as claim 10 and parent claim 1 do not reference a transformation. It is unclear as to what transformation is referenced in claim 10. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Key technologies of laser point cloud data processing in power line corridor) in view of Schwartz (US 20200041560) and Toth (US 20200394784). 

Regarding claim 1, Zhang discloses a method for ascertaining and depicting potential damaged areas on components of overhead cables (see page 5 Section 2.5: identified safety areas fall under the broad scope of a potential damaged area relating to components of overhead cables), the method comprising: 
acquiring the overhead cable and its surroundings and creating a three-dimensional representation thereof (see Abstract, Figs. 1 and 3, and page 2 Introduction: airborne LiDAR data for acquiring point cloud data of the power distribution system); and 
ascertaining certain components and infrastructure elements of the overhead cable and its surroundings from the three-dimensional representation (see Abstract, page 2 Introduction, and page 4 Section 2.3: power line target identification, extraction of targets from point cloud/3D data).  

Zhang does not expressly disclose inspecting the ascertained components and infrastructure elements for integrity; 
when potential damaged areas are recognized, ascertaining a position thereof; 
creating depictions of infrastructure elements identified as having potential damaged areas with position specifications.

Schwartz discloses a method of inspecting transmission lines of a distribution system, including ascertaining and depicting potential damaged areas on components of overhead cables, that includes disclose inspecting the ascertained components and infrastructure elements for integrity (see Abstract and paragraphs 0034, 0057, 0068, 0069, 0071-0072, 0077, and 0104: inspecting components of a distribution system, includes determining if system components are in a normal operation state or abnormal state, i.e. inspecting integrity of the ascertained components); and 
when potential damaged areas are recognized, ascertaining a position thereof (see paragraphs 0068, 0079, 0080, 0098: determining location of damaged component). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang with the teachings of Schwartz, i.e. inspecting/ascertaining the integrity of the components, for the advantageous benefit of reporting detected normal or abnormal operating conditions, and marking the location fo damaged/abnormal components.  

Zhang and Schwartz do not expressly disclose creating depictions of infrastructure elements identified as having potential damaged areas with position specifications. 

Toth discloses creating depictions of infrastructure elements identified as having potential damaged areas with position specifications (see Figs 8A, 8B, 9A, 9B, and 12 and paragraphs 0041, 0046, 0069, and 0070: inspection reports include created depictions of infrastructure elements identified as having potential damaged areas with position specifications highlighted by a box surrounding the damage/region of interest).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz with the teachings of Toth, i.e. creating a depiction of the component where the damage areas are highlighted, for the advantageous benefit of creating a report that clearly shows the component and the location of the detected damage. 

Regarding claim 2, Zhang, previously modified by Schwartz and Toth, further discloses wherein the overhead cable is acquired by a laser scanning device (see Abstract, page 2 Introduction, and page 3 section 2.1: LiDAR measurement system includes laser scanner); 
wherein positions are assigned to points of a point cloud data set from the position of the laser scanning device and its alignment (see paragraphs 0011, 0020, 0041, and 0050: point cloud is generated using GPS/IMU data and the angle and geometric relation of the scanner), and 
wherein a three-dimensional point cloud data set is created as the three-dimensional representation (see Abstract, page 2 Introduction, and page 3 section 2.1: 3D point cloud data).



Regarding claim 3, Zhang, previously modified by Schwartz and Toth, further discloses wherein a classification of the points with respect to their association with certain infrastructure elements is carried out by an automatic classification method (see page 3 section 2.2 and page 4 sections 2.3, 2.3.1, and 2.3.2: automatic processing in order to separate and classify targets).

Regarding claim 4, Zhang does not expressly disclose wherein methods of machine learning are provided as the automatic classification method, in which class assignment of the points is learned from predefined training data.

Schwartz discloses wherein methods of machine learning are provided as the automatic classification method, in which class assignment of the points is learned from predefined training data (see paragraphs 0030, 0069, and 0071-0074, and 0081: machine learning in used to identify components, uses training data). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Toth with the teachings of Schwartz, i.e. inspecting/ascertaining the integrity of the components via machine learning, for the advantageous benefit of automatically and efficiently detecting normal or abnormal operating conditions, and marking the location fo damaged/abnormal components.  

Regarding claim 9, Zhang and Schwartz do not expressly disclose wherein recognized potential damaged areas are provided in the depictions of respectively affected infrastructure elements with markings.

Toth discloses wherein recognized potential damaged areas are provided in the depictions of respectively affected infrastructure elements with markings (see Figs 8A, 8B, 9A, 9B, and 12 and paragraphs 0041, 0046, 0069, and 0070: inspection reports include created depictions of infrastructure elements identified as having potential damaged areas with position specifications highlighted by a box surrounding the damage/region of interest).
  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz with the teachings of Toth, i.e. creating a depiction of the component where the damage areas are highlighted, for the advantageous benefit of creating a report that clearly shows the component and the location of the detected damage. 

Regarding claim 11, Zhang, previously modified by Schwartz and Toth, further discloses wherein the acquisition of the overhead cable takes place from a flying object (see page 2 introduction: flight platform).



Claim 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Key technologies of laser point cloud data processing in power line corridor) in view of Schwartz (US 20200041560), Toth (US 20200394784), and Zhu (Fully-Automated Power Line Extraction from Airborne Laser Scanning Point Clouds in Forest Areas). 

Regarding claim 5, Zhang, Schwartz, and Toth do not expressly disclose transforming only the identified infrastructure elements and their immediate surroundings into a two-dimensional view, thereby lowering computing effort and increasing transformation speed.

Zhu discloses transforming only the identified infrastructure elements and their immediate surroundings into a two-dimensional view, thereby lowering computing effort and increasing transformation speed (see Abstract, Fig. 3, page 5 section 2.2, and page 14 Conclusion: discloses a cost-efficient processing algorithm that includes transforming the 3D image, i.e. power line and immediate surroundings, into a 2D image, i.e. 2D view, it its power line extraction method, in addition, the claim language relation to lowering computation effort and incrusting transformation is an intended result of the 2D transformation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth with the teachings of Zhu, i.e. using a 2D transformation when extracting power lines from the LiDAR data, for the advantageous benefit of using a proven, cost-effective algorithm for identifying the powerlines. 

Regarding claim 6, Zhang, previously modified by Schwartz, Toth, and Zhu, further discloses wherein the depictions of the identified infrastructure elements comprise standardized views (see page 3 Fig. 1, page 4 Fig. 3, page 5, Figs. 4, (a), and (b)).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Key technologies of laser point cloud data processing in power line corridor) in view of Schwartz (US 20200041560), Toth (US 20200394784), Zhu (Fully-Automated Power Line Extraction from Airborne Laser Scanning Point Clouds in Forest Areas), and Li (A Model-Driven Approach for 3D Modeling of Pylon from Airborne LiDAR Data). 

Regarding claim 12, Zhang discloses wherein the standardized views comprise side view or vertical view (see page 3 Fig. 1, page 4 Fig. 3, page 5, Figs. 4, (a), and (b): front view is taken from the side). 

Zhang, Schwartz, and Zhu do not expressly disclose wherein the standardized views comprise all views ground plan, vertical plan, and side plan. 


Li discloses wherein disclose wherein the standardized views comprise ground plan and side plan (see page 2015: discloses a pylon presented using 3 different views, vertical view, side view, and front view, i.e. ground plan as the ground plan is not defined the viewpoint from the front of the tower meets the limitations).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth and Zhu with the teachings of Li, i.e. displaying the infrastructure from multiple viewpoints, for the advantageous benefit of providing additional views of the identified infrastructure to a user viewing the data. 

Claim 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Key technologies of laser point cloud data processing in power line corridor) in view of Schwartz (US 20200041560), Toth (US 20200394784), and Li (US 20160019688), further referenced as Li688. 

Regarding claim 7, Zhang, Schwartz, and Toth do not expressly disclose wherein the depictions of the identified infrastructure elements are derived by a transformation matrix from the three-dimensional representation.

Li688 discloses a method of image processing wherein the depictions of the identified elements are derived by a transformation matrix from a three-dimensional representation (see paragraphs 0036-0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth with the teachings of Li688, i.e. using principal axis transformation, for the advantageous benefit of recognizing the orientation of an identified component/object in the point could image. 

Regarding claim 8, Zhang, Schwartz, and Toth do not expressly disclose wherein parameters of the transformation matrix are determined by principal axis transformation.

Li688 discloses a method of image processing wherein parameters of the transformation matrix are determined by principal axis transformation (see paragraphs 0036-0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth with the teachings of Li688, i.e. using principal axis transformation, for the advantageous benefit of recognizing the orientation of an identified component/object in the point could image. 

Regarding claim 10, Zhang, Schwartz, and Toth do not expressly disclose generating additional orientation specifications from parameters of the transformation.

Li688 discloses a method of image processing that includes generating additional orientation specifications from parameters of the transformation (see paragraphs 0036-0040).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth with the teachings of Li688, i.e. using principal axis transformation, for the advantageous benefit of recognizing the orientation of an identified component/object in the point could image. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (Key technologies of laser point cloud data processing in power line corridor) in view of Schwartz (US 20200041560), Toth (US 20200394784), and Lloyd (US 20170091706). 

Regarding claim 13, Zhang, Schwartz, and Toth do not expressly disclose wherein the markings comprise arrows. 

	Lloyd discloses a method of detecting and displaying defects wherein the markings comprise arrows (see paragraphs 0006, 0024, and 0072) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang in view of Schwartz and Toth with the teachings of Lloyd, i.e. using an arrow to point to the defect, for the advantageous benefit of using such arrows to call attention to the defects.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiang (3D Reconstruction of 138 KV Power-lines from Airborne LiDAR Data) discloses various viewpoints of LiDAR data in relation to power transmission lines.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2857